IN THE SUPREME COURT OF THE STATE OF NEVADA


                MOHAJER, M.D., PLLC, A NEVADA                          No. 84658
                PROFESSIONAL LIMITED LIABILITY,
                D/B/A CELLAXYS,
                                   Appellant,
                              vs.                                           F1 E
                CHRISTOPHER J. CENTENO, M.D., AN
                INDIVIDUAL; AND REGENERATIVE                                NOV 2 9 2022
                SCIENCES, LLC, A FOREIGN LIMITED                          ELIZ:V9E -1 A. 11;,".C.:W?-:
                                                                       CLERK OF VFREIME COURT
                LIABILITY COMPANY, D/B/A                              Es`
                                                                                       CLERK
                CENTENO-SCHULTZ CLINIC,
                                   Res ondents.
                MOHAJER, M.D., PLLC, A NEVADA                       ./ No. 85221
                PROFESSIONAL LIMITED LIABILITY
                COMPANY, D/B/A CELLAXYS,
                                   Appellant,
                              vs.
                CHRISTOPHER J. CENTENO, M.D., AN
                INDIVIDUAL; REGENERATIVE
                SCIENCES, LLC, A FOREIGN LIMITED
                LIABILITY COMPANY, D/B/A
                CENTENO-SCHULTZ CLINIC,
                                   Res • ondents.

                   ORDER DISMISSING APPEAL, REFERRING COUNSEL TO THE
                      STATE BAR OF NEVADA FOR INVESTIGATION, AND
                                  REGARDING SANCTIONS

                            Docket No. 84658 is an appeal from a district court order
                granting a special motion to dismiss. Docket No. 85221 is an appeal from a
                district court order awarding attorney fees. Eighth Judicial District Court,
                Clark County; Veronica Barisich, Judge.
                            On September 2, 2022, the clerk of this court issued a notice in
                Docket No. 85221 directing appellant to file and serve the docketing
                statement by September 23, 2022. The notice cautioned that failure to
SUPREME COURT
        OF
     NEVADA


(0) I947A
                   timely comply could result in the imposition of sanctions, including the
                   dismissal of the appeal. See NRAP 14(c). On September 14, 2022, this court
                   entered an order that, among other things, consolidated these appeals and
                   directed appellant to file a transcript request form in the district court and
                   a file-stamped copy of the transcript request form in this court by September
                   28, 2022. See NRAP 9(a). If no transcript was to be requested, appellant
                   was to file and serve a certificate to that effect within the same time period.
                   Id.   The order also reminded counsel for appellant that the docketing
                   statement in Docket No. 85221 was due to be filed by September 23, 2022.
                   On October 7, 2022, the clerk of this court issued a notice in both of these
                   appeals stating that appellant had failed to request transcripts and
                   directing appellant to file and serve a transcript request form, or certificate
                   that no transcript will be requested, by October 14, 2022.
                                  Appellant did not timely comply. Therefore, on October 25,
                   2022, this court entered an order conditionally imposing sanctions on
                   counsel for appellant, Mitchell D. Stipp. The order directed Mr. Stipp to
                   pay the sum of $250 to the Supreme Court Law Library and provide this
                   court with proof of such payment by November 8, 2022. The sanctions
                   would be automatically vacated if Mr. Stipp filed and served the required
                   documents by November 1, 2022. If the required documents were not timely
                   filed, the sanctions would no longer be conditional and must be paid. The
                   order cautioned that failure to comply with the order or any other filing
                   deadlines in this matter could result in the dismissal of these appeals.
                   Further, because it appeared that Mr. Stipp's conduct may constitute
                   violations of RPC 1.3 (diligence), 3.2(a) (expediting litigation), and 8.4
                   (misconduct), failure to comply with the order or any other filing deadlines


SUPREME COURT
       OF
    NEVADA


(0) [90A                                                2
gustlagoffil ,AP,i,,gtatme.410a   Ce.,;,-;$92nUte:ak, ta*filvtg4S,K,VakzAISIV-Jr.e.girgaiviro•tw
                could also result in the referral of Mr. Stipp to the State Bar of Nevada for
                investigation pursuant to SCR 104-105.
                            Mr. Stipp_ filpd a certificate of no transcript request for both
                appeals on October 26, 2022.      To date, however, he has not filed the
                docketing statement in Docket No. 85221 or otherwise communicated with
                this court regarding the docketing statement.
                            This court has repeatedly stated that it expects all appeals to
                "be   pursued   in   a   manner   meeting high standards of        diligence,
                professionalism, and competence." Cuzdey v. State, 103 Nev. 575, 578, 747
                P.2d 233, 235 (1987); accord Polk v. State, 126 Nev. 180, 184, 233 P.3d 357,
                359 (2010): Barry v. Lindner, 119 Nev. 661, 671, 81 P.3d 537, 543 (2003);
                State, Nev. Emp't Sec. Dep't v. Weber, 100 Nev. 121, 123, 676 P.2d 1318,
                1319 (1984). It is incumbent upon Mr. Stipp, as part of his professional
                obligations of competence and diligence to his clients, to know and comply
                with all applicable court rules. See RPC 1.1; RPC 1.3. These rules have
                been implemented to promote cost-effective, timely access to the courts; it
                is imperative that he follow these rules and timely comply with this court's
                directives. Weddell v. Stewart, 127 Nev. 645, 650, 261 P.3d 1080, 1084
                (2011). Mr. Stipp is "not at liberty to disobey notices, orders, or any other
                directives issued by this court." Id. at 652, 261 P.3d at 1085. Accordingly,
                the appeal in Docket No. 85221 is dismissed.
                            Because Mr. Stipp's conduct in this matter appears to
                constitute violations of RPC 1.3 (diligence), 3.2(a) (expediting litigation),
                and 8.4 (misconduct), this court hereby refers Mr. Stipp to the State Bar of
                Nevada for investigation pursuant to SCR 104-105.        Bar counsel shall,
                within 90 days of the date of this order, inform this court of the status or
                results of the investigation and any disciplinary proceedings in this matter.
SUPREME COURT
        OF
     NEVADA


(0) I917A                                             3
                            Finally, the sanctions imposed in this court's October 25, 2022,
                order are no longer conditional and must be paid. Mr. Stipp shall have 7
                days from the date of this order to pay $250 to the Supreme Court Law
                Library and provide this court with proof of such payment.
                            The opening brief and appendix in Docket No. 84658 are due to
                be filed by December 13, 2022. Failure to timely file those documents may
                result in the imposition of additional sanctions, including the dismissal of
                that appeal and the referral of Mr. Stipp to the State Bar of Nevada.
                            It is so ORDERED.'




                                        Cadish


                        P4W fJ.                                                      , Sr. J.
                Pickering




                cc:   Hon. Veronica Barisich, District Judge
                      Law Office of Mitchell Stipp
                      Mitchell D. Stipp
                      Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                      Supreme Court Law Librarian
                      Bar Counsel, State Bar of Nevada
                      Eighth District Court Clerk




                     'The Honorable Mark Gibbons, Senior Justice, participated in this
                matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA


(0) 1947A                                            4